 W. S. SMITHELECTRICW. S. Smith Electric,Inc.andLocal Union No.692, InternationalBrotherhood of ElectricalWorkers,AFL-CIO. Case 7-CA-27671July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTUpon a charge filedby Local Union No. 692,InternationalBrotherhood of ElectricalWorkers,AFL-CIO (the Union) on January21, 1988, andamended onFebruary24, 1988,the General Coun-sel of the NationalLaborRelations Board issued acomplaint February 25, 1988,againstW. S. SmithElectric,Inc. (the Respondent)alleging that it hasviolated Section 8(a)(5), (3), and(1) of theNationalLaborRelationsAct.Althoughproperly servedcopies of the charges and complaint,the Respond-ent has failed to file an answer.On April 11,1988,the GeneralCounsel filed aMotion for Summary Judgment.On April 13, 1988,the Board issued an order transferringthe proceed-ing to the Board and aNotice to Show Cause whythe motion should not be granted.The Respondentfiledno response. The allegations in the motion aretherefore undisputed.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of theBoard's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answerisnot filedwithin 14 daysfrom service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within14 days ofservice,"allof the allegations in the Complaintshall be deemed to be admitted true and may be sofound by theBoard."Further,the undisputed alle-gations in the Motion for Summary Judgment dis-close that the Acting RegionalAttorney, by letterdatedMarch 11,1988, notified the Respondent thatunless an answer was receivedby March 25, 1988,a Motion for Default Judgment wouldbe filed.In the absence of good cause beingshown forthe failureto file a timelyanswer, we grant theGeneral Counsel'sMotion for Summary Judgmentinsofar as the complaint alleges that the Respond-ent violated Section 8(a)(5) and(1) of the Act, byfailing to make the fringebenefit fundcontributionsrequired under its collective-bargaining agreementwith the Union and by failing to remit dues it haddeducted from its employees'wages to the Unionas required under the dues-checkoff provisions of519thiscollective-bargaining agreement,during theperiod from August 3 to September 3, 1987.The complaint additionally alleges,in paragraphs16 and 18,that the Respondent violated Section8(a)(3) and(1) of the Act by continuing to deductdues from its employees'wages after the collective-bargaining agreement was no longer in effect andby withholding this money from its employees. Wefind this complaint allegation to be so ambiguousthat we are unable to determine whether it states acause of action,because the complaint does notallege sufficient facts to allow the Board to decidehow the Respondent violated the Act by this con-duct. For example,the complaint does not allegethat the employees' dues-checkoff authorizationswere revoked or otherwise expired when the con-tractwas no longer in effect.Thus,it is unclearwhether,under the theory of the complaint,it is al-leged that the Respondent should have ceased de-ducting dues from its employees'wages or whetherit should have deducted the dues but remitted themoney to the Union.Accordingly,we deny theMotion for Summary Judgment insofar as it allegesthat the Respondent violated Section 8(a)(3) and(1) of the Act by continuing to deduct dues fromits employees'wages after the collective-bargainingagreementwas no longer in effect.We shallremand the case to the Region for further appro-priateaction, including,ifnecessary,a hearingbefore an administrative law judge on the issuewhether the Respondent violated the Act by con-tinuing to deduct dues from its employees' wageswhen the collective-bargaining agreement was nolonger in effect and by retaining this money foritself.On the entire record,the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent,a Michigan corporation with itsprincipal officeand place of business in Clare,Michigan,is an electrical contractor in the buildingand construction industry.During the year endingDecember31, 1987,theRespondent performedservices valued in excessof $50,000 for B & BContractorsand Developers,Inc., a company en-gaged in the building and construction industrythat annually performs services outside the State ofMichigan valued in excessof $50,000.We find thatthe Respondent is an employer engaged in com-mercewithin themeaning of Section 2(6) and (7)of the Act andthat the Union is a labor organiza-tion within the meaning of Section2(5) of the Act.290 NLRB No. 65 520DECISIONSOF THE NATIONALLABOR RELATIONS BOARDII.ALLEGED UNFAIR LABOR PRACTICESA. The Unitand the Union's RepresentativeStatusThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees of the Respondent performingelectricalwork at the Big Wheel DepartmentStore jobsite in Standish,Michigan;but ex-cluding guards and supervisors as defined inthe Act.On August 3, 1987,the Respondent executed aletter of assent to the terms of the current collec-tive-bargaining agreement between the Union andthe Bay City Division,Michigan Chapter,NationalElectricalContractors Association,Inc., coveringthe employees in the unit.This letter of assent waseffective by its terms for the period August 3, 1987,to September 3, 1987.For the period August 3 to September 3, 1987,the Union,by virtue of Section 8(f) of the Act, wasthe exclusive representative of the unit employeesfor the purposes of collective bargaining with re-spect to rates of pay,wages,hours of employment,and other terms and conditions of employment.B. The Refusal to BargainFor the period of August 3 to September 3,1987,the Respondent failed to make any contribu-tions to fringe benefit funds on behalf of the unitemployees as required by the collective-bargainingagreement.The agreement provides that the Re-spondent shall make contributions to certain fringebenefit funds,including vacation,pension,healthandwelfare,and apprenticeship funds.For theperiod of August 3 to September 3, 1987,the Re-spondent deducted dues from the unit employees'wages,but failed to remit these dues to the Unionas required by the collective-bargaining agreement.The Respondent failed to make fringe benefitfund contributions and failed to remit checked offdues to the Union as required by the agreementwithout giving the Union notice or an opportunityto bargain about this conduct. We find that the Re-spondent has failed and refused to bargain collec-tively with the representative of its employees andhas thereby violated Section 8(a)(5) and (1) of theAct.CONCLUSIONS OF LAWBy failing and refusing to make fringe benefitfund contributions on behalf of its unit employeesand by failing and refusing to remit checked offdues to the Union as required by its collective-bar-gaining agreement with the Union,the Respondenthas engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall,inter alia,order the Respondent tomake all the contributions to fringe benefit fundsrequiredby its collective-bargaining agreementwith the Union."We shall also order the Respond-ent to reimburse its employees for any expenses en-suing from its unlawful failure to make contribu-tions to the fringe benefit funds,as set forth inKraftPlumbing&Heating,252 NLRB891 fn. 2(1980), enfd.661 F.2d940 (9th Cir. 1981). All pay-ments to employees shall be made with interest asprescribed inNew Horizonsfor theRetarded.2Weshall also order the Respondent to remit to theUnion the dues it deducted from its employees'wages while the collective-bargaining agreementwas in effect,with interest as prescribed inNewHorizonsfor theRetarded,supra.We shall furtherorder the Respondent to post an appropriate noticetoemployees.As noted above,we shall alsoremand this case for hearing on the limited issuewhether the Respondent violatedthe Act by con-tinuing to deduct dues from its employees' wageswhen the collective-bargaining agreement was nolonger in effect and by retaining this money foritself.ORDERThe National LaborRelations Boardorders thatthe Respondent, W. S. Smith Electric, Inc., Clare,Michigan, its officers,agents,successors,and as-signs, shall1.Cease and desist from'Because the provisions of employee benefit fund agreements are vari-able and complex,the Board does not provide for the addition of a fixedrate of interest on unlawfully withheld fund payments at the adjudicatorystage of a proceeding.We leave to the compliance stage the questionwhether the Respondent must pay any additional amounts into the benefitfunds to satisfy our "make-whole"remedy.Depending on the circum-stances of each case, these additional amounts may be determined by ref-erence to provisions in the documents governing the funds at issue and,when there are no governing provisions, by evidence of any losses direct-ly attributable to the unlawful withholding,which might include the lossof return on investment of the portion of funds withheld,additional ad-ministrative costs,etc., but not collateral losses.Merryweather Optical Co..240 NLRB 1213, 1216 In.7 (1979).2 283 NLRB 1173 (1987).Interest on and after January 1, 1987, shall becomputed at the"short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U S C. § 6621 W. S. SMITH ELECTRIC(a)Failing and refusing to make fringe benefitfund contributions as required by its collective-bar-gaining agreement with the Union.(b)Failing and refusing to remit checked offdues to the Union as required by its collective-bar-gaining agreement with the Union.(c) In any like or related manner interferingwith,restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make all the contributions to fringe benefitfunds required by its collective-bargaining agree-ment with the Union,as provided in the remedysection of this decision.(b) Remit to the Union the dues it deducted fromits employees'wages while the collective-bargain-ing agreement was in effect,as provided in theremedy section of this decision.(c)Make unit employees whole for any loss ofbenefits or other expenses suffered as a result of theRespondent's failure to make the fringe benefitfund contributions required by its collective-bar-gaining agreement with the Union,as provided inthe remedy section of this decision.(d) Preserve and,on request,make available tothe Board or its agents for examination and copy-ing, all payroll records,social security paymentrecords,timecards,personnel records and reports,and all other records necessary to analyze theamounts due under the terms of this Order.(e) Post at its facility in Clare, Michigan, copiesof the attached notice marked"Appendix."$Copies of the notice,on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.0 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."521(f)Notify the RegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for the purposeof taking further action in accord with this deci-sion,including,if necessary,the holding of a hear-ing before an administrative law judge on the issuewhether the Respondent violated the Act by con-tinuing to deduct dues from its employees' wageswhen the collective-bargaining agreement was nolonger in effect and by retaining this money foritself.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelations Board has foundthat we violatedthe NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOTfail and refuse to make fringe ben-efit fundcontributions as requiredby our collec-tive-bargaining agreement withthe Union.WE WILL NOTfailand refuse to remit checkedoff dues tothe Unionas requiredby our collective-bargaining agreementwith the Union.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL makeall the contributions to fringebenefit fundsrequired by our collective-bargainingagreement with the Union.WE WILL remitto the Union the dues we de-ducted from our unit employees'wages while thecollective-bargaining agreementwith the Unionwas in effect.WE WILL makeour unit employees whole forany loss of benefits or other expenses suffered as aresult of our failure to make the fringe benefit fundcontributions required by ourcollective-bargainingagreementwith the Union.W. S. SMITH ELECTRIC, INC.